DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Argument
Applicant's arguments, filed 11/15/2021, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 1-20 are pending.
Double Patenting
Terminal Disclaimer filed on 11/15/2021 have been approved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch (U.S. 20140240086) in view of Bouchard et al. (U.S. 20190126843).
For claim 1, Van Wiemeersch discloses a method of controlling a moving object using an identification device, the method comprising: 
If one or more of the original key fobs 128 are within a predetermined range of the controller 132 or inserted in receptacle 106, the vehicle system 100 can therefore verify that the key fob is authorized.); 
identifying and authenticating a user through the recognized identification device (at least [0021].  Driving the car would require a user to be authenticated by using a key, a biometric input, a signal from a recognized key fob, etc.); and 
providing a service to the authenticated user device (at least [0021].  Driving the car would require a user to be authenticated by using a key, a biometric input, a signal from a recognized key fob, etc.).  However, Van Wiemeersch does not wherein when the moving object and the identification device satisfy a predetermined condition, the identification device is switched from a mounted state in which the identification device is mounted to a removal state configured of being detached from the moving object.
In the same field of endeavor, Bouchard et al. disclose when the moving object and the identification device satisfy a predetermined condition, the identification device is switched from a mounted state in which the identification device is mounted to a removal state configured of being detached from the moving object (at least [0026], [0111], [0156] and [0167].   The method also involves placing the device in a frame with a socket that is shaped to receive at least part of the device, the frame having a clamping mechanism for securing the device in the socket, the putting the vehicle in a first state, the entering the first state resulting in the lock locking the clamping mechanism, wherein the device is secured in the frame and cannot be removed from the frame when the clamping mechanism is locked. The method also involves putting the vehicle in a second state, the entering the second state causing the lock to unlock the locked clamping mechanism, wherein the device is removable from the frame when the clamping mechanism is unlocked. The method involves removing the device from the frame.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Van Wiemeersch as taught by Bouchard et al. for purpose of restricting access to the mobile device while driving, and others involve disabling the mobile device while driving.
For claim 2, the combination of Van Wiemeersch and Bouchard et al. discloses the method of claim 1.  Furthermore, Van Wiemeersch discloses wherein when boarding of the user is recognized, the recognizing of the identification device is performed, and the recognizing of the identification device is performed regardless of whether the moving object is turned on (at least [0021].    The non-motive off mode, the car is off except for the special condition of a remote start event (which is non-motive mode with very limited feature availability).  However, if the key fob is removed from receptacle 106 during a non-RUN mode, (e.g., the vehicle was off), then the key fob 126 may continue to be 
For claim 3, Van Wiemeersch discloses a method of detaching an identification device from a moving object, the method comprising: 
mounting the identification device on the moving object to he recognized at least [0022]-[0027].  When the emergency transfer key fob 126 is removed from the receptacle 106 while the vehicle is in a non-motive); and 
detaching the identification device from the moving object, wherein when the moving object and the identification device satisfy a predetermined condition, the identification device is switched to a state configured of being detached from the moving object (at least [0022]-[0027]. When the emergency transfer key fob 126 is removed from the receptacle 106 while the vehicle is in a non-motive, or non-authenticated state, the key fob 126 may remain INACTIVE. However, if the key is removed from the receptacle 106 during the accessory, motive or delayed accessory mode, the key fob may be updated to ACTIVE. When the status of a key fob changes (e.g., from INACTIVE to ACTIVE), the database 138 may indicate this change and change a status indicator associated with the key fob ID within the database.)  However, Van Wiemeersch does not disclose when the moving object and the identification device satisfy a predetermined condition, the identification device is switched from 
In the same field of endeavor, Bouchard et al. disclose when the moving object and the identification device satisfy a predetermined condition, the identification device is switched from a mounted state in which the identification device is mounted to a removal state configured of being detached from the moving object (at least [0026], [0111], [0156] and [0167].   The method also involves placing the device in a frame with a socket that is shaped to receive at least part of the device, the frame having a clamping mechanism for securing the device in the socket, the clamping mechanism connected to a lock. The method also includes putting the vehicle in a first state, the entering the first state resulting in the lock locking the clamping mechanism, wherein the device is secured in the frame and cannot be removed from the frame when the clamping mechanism is locked. The method also involves putting the vehicle in a second state, the entering the second state causing the lock to unlock the locked clamping mechanism, wherein the device is removable from the frame when the clamping mechanism is unlocked. The method involves removing the device from the frame.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Van Wiemeersch as taught by Bouchard et al. for 
For claim 4, the combination of Van Wiemeersch and Bouchard et al. discloses the method of claim 3.  Furthermore, Van Wiemeersch discloses wherein when the moving object is turned off, the predetermined condition is satisfied object (at least [0022]-[0027]. When the emergency transfer key fob 126 is removed from the receptacle 106 while the vehicle is in a non-motive, or non-authenticated state, the key fob 126 may remain INACTIVE.) 
For claim 7, the combination of Van Wiemeersch and Bouchard et al. discloses the method of claim 3.  Furthermore, Van Wiemeersch discloses wherein the moving object and the identification device perform an authentication procedure, and when the authentication procedure is completed, the predetermined condition is satisfied so that the identification device is switched to the removal state configured of being detached (at least [0022]-[0027]. When the emergency transfer key fob 126 is removed from the receptacle 106 while the vehicle is in a non-motive, or non-authenticated state, the key fob 126 may remain INACTIVE. However, if the key is removed from the receptacle 106 during the accessory, motive or delayed accessory mode, the key fob may be updated to ACTIVE. When the status of a key fob changes (e.g., from INACTIVE to ACTIVE), the database 138 may indicate this change and change a status indicator associated with the key fob ID within the database.)
For claim 10, the combination of Van Wiemeersch and Bouchard et al. discloses the method of claim 7.  Furthermore, Van Wiemeersch discloses wherein the authentication procedure on at least one of iris recognition, fingerprint recognition, face recognition, voice recognition, vehicle head unit input, and FOB key (at least  [0011].  The biometric device 104 may be configured to collect biometric inputs from a user. In one example, the device 104 may be a fingerprint scanner configured to read at least one fingerprint or thumbprint of the user (hereafter referred to as fingerprint). In another example, the device 104 may be a voice recorder or retina scanner.  Furthermore, Van Wiemeersch discloses disclose that when the status of a key fob changes (e.g., from INACTIVE to ACTIVE), the database 138 may indicate this change and change a status indicator associated with the key fob ID within the database.) 
For claim 11, the combination of Van Wiemeersch and Bouchard et al. discloses the method of claim 11.  Furthermore, Van Wiemeersch discloses wherein user identification information for the authentication procedure is stored in the moving object, and the authentication procedure is performed based on the stored user identification information (at least [0015].  Biometric data may be received at the controller 102 in several situations. Initially, data may be received for enrollment purposes. A user may enroll his or her biometric data (e.g., fingerprint) during an enrollment mode.  Furthermore, Van Wiemeersch discloses disclose that when the status of a key fob changes (e.g., from INACTIVE to ACTIVE), the database 138 may indicate this change and change a status indicator associated with the key fob ID within the database.)
[0010]. Prior to removal of the key fob from the receptacle, the system may determine whether the key fob was removed during one of an authenticated or non-authenticated modes. Based on this determination, the status of the key fob may be updated, thus affecting the functionality of the key.)
For claim 17, the combination of Van Wiemeersch and Bouchard et al. discloses the method of claim 3.  Furthermore, Van Wiemeersch discloses wherein when the identification device is detached from the moving object, the moving object is switched to a standby mode object (at least [0022]-[0027]. When the emergency transfer key fob 126 is removed from the receptacle 106 while the vehicle is in a non-motive, or non-authenticated state, the key fob 126 may remain INACTIVE. However, if the key is removed from the receptacle 106 during the accessory, motive or delayed accessory mode, the key fob may be updated to ACTIVE. When the status of a key fob changes (e.g., from INACTIVE to ACTIVE), the database 138 may indicate this change and change a status indicator associated with the key fob ID within the database.)
For claim 18, the combination of Van Wiemeersch and Bouchard et al. discloses the method of claim 17.  Furthermore, Van Wiemeersch discloses wherein the moving object is In a situation in which the driver of a vehicle has suffered from a health crisis while driving, such as a heart attack, stroke, etc., and emergency personal has removed the person from the vicinity of the vehicle, the key fob 126 within the receptacle 106 may be removed and used by a second user such as the passenger or another driver. The second user may then operate the vehicle and drive the initial driver to the hospital, follow the ambulance, move the vehicle to a safer location, etc.)
For claims 19-20, the claims have features similar to claims 3-4 respectively.  Therefore, the claims are also rejected for the same reasons in claims 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Van Wiemeersch (U.S. 20140240086) in view of Bouchard et al. (U.S. 20190126843) and further in view of MENG (U.S. 20190232917). 
For claim 8, the combination of Van Wiemeersch and Bouchard et al. do not disclose the method of claim 7, wherein when the moving object and the identification device perform the 
	In the same field of endeavor, MENG discloses wherein when the moving object and the identification device perform the authentication procedure, the moving object is configured to transmit a message for the authentication procedure to another device and to receive a response message for completing the authentication procedure from another device so that the authentication procedure is finished (at least Fig. 3 and [0022]-[0024].  It begins with authenticating the key fob 100 and determining the distance from the key fob 100 to the vehicle 105. The NAD 110 can communicate with the mobile device 315 to determine the proximity of the victim to the vehicle 105 at step 415. The mobile device 315 can be configured to wirelessly communicate with the NAD 110. First, the NAD 110 can determine if the mobile device 315 is within a predetermined range of the NAD 110.  When both steps 410, 420 of authentication are passed, the vehicle will proceed to step 425 and unlock or start the engine.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Van Wiemeersch as taught by MENG for purpose of preventing unauthorized automobile entry and theft in the case of a vehicle using a passive keyless entry and start (PKES) system.
It begins with authenticating the key fob 100 and determining the distance from the key fob 100 to the vehicle 105. The NAD 110 can communicate with the mobile device 315 to determine the proximity of the victim to the vehicle 105 at step 415. The mobile device 315 can be configured to wirelessly communicate with the NAD 110. First, the NAD 110 can determine if the mobile device 315 is within a predetermined range of the NAD 110.  When both steps 410, 420 of authentication are passed, the vehicle will proceed to step 425 and unlock or start the engine.)
Allowable Subject Matter
Claims 5-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  01/24/2022